Order denying plaintiff’s motion for an examination before trial of defendants and their agents and employees, and for discovery and inspection, with leave to plaintiff to renew upon proper speeifica*816tions, in so far as appealed from, and order granting the cross-motion of the two defendant partnerships for an order: (1) to examine plaintiff before trial; (2) directing plaintiff to furnish a bill of particulars of item 28 (p) of defendants’ demand for a bill of particulars dated November 23, 1938, as directed by the order herein, dated January 23, 1939; (3 and 4) modifying plaintiff’s demands for bills of particulars dated March 9, 1940, addressed to defendants Spencer Trask & Company and DuBosque & Co.; and (5) extending the time of these defendants to serve their bills of particulars until ten days after the conclusion of the examination before trial of plaintiff, affirmed, with ten dollars costs and disbursements. The examination of the plaintiff is to proceed on five days’ notice. The bill of particulars as to item 28 (p) of defendants’ demand therefor is to be served within five days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.